

CONSULTING AGREEMENT


This CONSULTING AGREEMENT (the "Agreement") is dated as of December 10, 2009,
and is between ACURA PHARMACEUTICALS, INC., a New York corporation together with
its subsidiary (“Acura”), and Garth Boehm, Ph.D. (“Consultant”).


WHEREAS Consultant is employed by Acura pursuant to an employment agreement made
as of March 23, 2009 (the “Employment Agreement”);


WHEREAS, Consultant wishes to terminate the Employment Agreement;


WHEREAS, Acura desires to retain Consultant as an independent contractor to
perform consulting services for Acura; and


WHEREAS, Consultant is willing to perform such services on the terms and
conditions set forth herein.  NOW, THEREFORE, the parties agree as follows:


1.           Services and Compensation


(a)           Commencing on December 14, 2009 (the “Consulting Commencement
Date”), Consultant agrees to provide to Acura consulting services, from time to
time, and on a matter by matter basis, at Acura’s request to assist Acura, for
example, (i) in conjunction with Acura’s outside patent counsel, in evaluating
Acura’s issued patents and filed patent applications; (ii) in developing,
authoring, and/or co-authoring new patent applications intended to encompass and
protect commercially viable pharmaceutical products with abuse deterrent
features and benefits; (iii) in reviewing draft patent applications authored by
Acura staff; (iv) in conjunction with Acura patent counsel, evaluating
competitive patents and published patent applications for freedom to operate and
other relevant considerations; (v) in evaluating technical aspects of
competitive and potentially competitive products in development with abuse
deterrent features and benefits; (vi) in collaborating with Acura's technical
staff regarding development of new modified-release oral solid dosage forms with
abuse deterrent features using previously approved active and inactive
pharmaceutical ingredients; and (vii) such other matters as may be requested by
Acura from time to time during the term of this Agreement (“Services”); provided
that prior to being obligated to perform any Service hereunder Consultant must
agree in writing to perform such Service.  The Services will be performed by
Consultant at such times and in such number of hours as shall be mutually agreed
by Acura and Consultant.


(b)           In the performance of the Services hereunder, Consultant shall
comply with all applicable federal, state and local laws, regulations and
guidelines.


(c)           In consideration for the Services performed by Consultant, Acura
agrees to pay the Consultant three hundred dollars ($ 300.00) per hour (the
"Consulting Fee") and at 33% of the Consulting Fee for travel time, if any,
relating to such Services.  Notwithstanding the foregoing, Consultant shall
receive no Consulting Fee for the first forty (40) hours of Services performed
by him hereunder.

 
Page 1 of 8

--------------------------------------------------------------------------------

 


(d)           In addition, reimbursement will be made to the Consultant by Acura
for reasonable expenses incurred by the Consultant on Acura’s behalf, including
reimbursement for travel, meals and lodging subject to Acura’s prior approval.


(e)           At the end of each month in which Services are rendered,
Consultant shall provide an invoice to Acura and a copy of any receipts for any
individual expense item exceeding $25.00.  All invoices shall include a daily
written accounting and a brief description of the number of hours spent by the
Consultant performing the Services, and expenses incurred.  All invoices shall
be due and payable by Acura to Consultant within thirty (30) days after receipt
by Acura.


2.           Protection of Confidential Information.  In view of the fact that
the Consultant's work for Acura will bring him into close contact with the
Company’s confidential information, including plans for future developments, the
Consultant agrees to the following:


2.1           Secrecy.  During the Term (as defined in Section 5) and after the
date of termination of this Agreement, Consultant will preserve the confidential
nature of, and not use, disclose, reveal, or make accessible to anyone other
than Acura’s officers, directors, employees, consultants or agents, otherwise
than within the scope of his consulting duties and responsibilities hereunder,
any and all documents, information, knowledge or data of or pertaining to Acura,
its subsidiaries or affiliates, including, without limitation, the Aversion®
Technology, or pertaining to any other individual, firm, corporation,
partnership, joint venture, business, organization, entity or other person with
which Acura or any of its subsidiaries or affiliates may do business during the
Term (including licensees, licensors, manufacturers, suppliers and customers of
Acura or any of its subsidiaries or affiliates) and which is not in the public
domain, including trade secrets, "know how", names and lists of licensees,
licensors, manufacturers, suppliers and customers, development plans or
programs, statistics, manufacturing and production methods, processes,
techniques, pricing, marketing methods and plans, specifications, advertising
plans and campaigns or any other matters, and all other confidential information
of Acura, its subsidiaries and affiliates (hereinafter referred to as
"Confidential Information").  The restrictions on the disclosure of Confidential
Information imposed by this Section 2.1 shall not apply to any Confidential
Information that (i) was part of the public domain at the time of its receipt by
the Consultant or becomes part of the public domain in any manner and for any
reason other than an act by the Consultant, and (ii) Consultant is legally
compelled (by applicable law, deposition, interrogatory, request for documents,
subpoena, civil investigative demand or similar process) to disclose, in which
event the Consultant shall provide Acura with prompt notice of such requirement
so that Acura may seek a protective order or other appropriate remedy, and if
such protective order or other remedy is not obtained, the Consultant shall
exercise reasonable efforts in good faith to obtain assurance that confidential
treatment will be accorded such Confidential Information.


2.2           Return Memoranda, etc.  The Consultant hereby agrees to deliver
promptly to Acura on termination of this Agreement, or at any other time Acura
may so request, all memoranda, notes, records, email records, reports, manuals,
drawings, blueprints and other documents (and all hard and soft copies thereof)
relating to Acura's business and all property associated therewith, which the
Consultant may then possess or have under his control.

 
Page 2 of 8

--------------------------------------------------------------------------------

 


2.3           Non-competition.  The Consultant agrees that he shall not at any
time prior to one (1) year after the expiration or termination of this Agreement
for any reason, own, manage, operate, be a director or an employee of, or a
consultant to or provide any services, consultation or advice to any person,
business, corporation, partnership, trust, limited liability company or other
firm or enterprise ("Person") which is engaged in marketing, selling or
distributing products, or in developing product candidates in or for the United
States, which contain opioid anti-abuse or abuse deterrent technology or
technology meant to achieve all or some of the same effects as Acura’s Aversion®
Technology or are potentially competitive with: (a) Acura’s products or product
candidates in development or (b) its licensee’s products or product candidates
in development that contain Aversion® Technology or any similar abuse deterrent
technology (hereinafter the “Non-compete”).  For avoidance of doubt, the
Non-compete shall apply only to the extent that Consultant’s service,
consultation or advice for any Person directly relates to opioid anti-abuse or
abuse deterrent technology, including Acura’s Aversion Technology.  For
avoidance of doubt, product candidates are as evidenced by the current written
product development plan and/or business plan of Acura at the time of
termination of this Agreement and/or described in Acura’s most recent filing on
Form 8-K, Form 10-K or Form 10-Q with the Securities and Exchange Commission as
of the date of the termination of this Agreement.  If any of the provisions of
this Section 2.3, or any part thereof, is hereinafter construed to be invalid or
unenforceable, the same shall not affect the remainder of such provision or
provisions, which shall be given full effect, without regard to the invalid
portions.  If any of the provisions of this Section 2.3, or any part thereof, is
held to be unenforceable because of the duration of such provision, the area
covered thereby or the type of conduct restricted therein, the parties agree
that the court making such determination shall have the power to modify the
duration, geographic area and/or other terms of such provision and, as so
modified, said provision shall then be enforceable.  In the event  that the
courts of any one or more jurisdictions shall hold such provisions wholly or
partially unenforceable by reason of the scope thereof or otherwise, it is the
intention of the parties hereto that such determination not bar or in any way
affect Acura's right to the relief provided for herein in the courts of  any
other jurisdictions as to breaches or threatened breaches of such provisions in
such other jurisdictions, the above provisions as they relate to each
jurisdiction being, for this purpose, severable into diverse and independent
covenants.


2.4           Injunctive Relief.  The Consultant acknowledges and agrees that,
because of the unique and extraordinary nature of his services, any breach or
threatened breach of the provisions of Sections 2.1, 2.2, or 2.3 hereof will
cause irreparable injury and incalculable harm to Acura, and Acura shall,
accordingly, be entitled to injunctive and other equitable relief for such
breach or threatened breach and that resort by Acura to such injunctive or other
equitable relief shall not be deemed to waive or to limit in any respect any
right or remedy which Acura may have with respect to such breach or threatened
breach.


2.5           Expenses of Enforcement of Covenants.  In the event that any
action, suit or proceeding at law or in equity is brought to enforce the
covenants contained in Section 2.1, .2 or 2.3, hereof or to obtain money damages
for the breach thereof, the party prevailing in any such action, suit or other
proceeding shall be entitled upon demand to reimbursement from the other party
for all expenses (including, without limitation, reasonable attorneys' fees and
disbursements) incurred in connection therewith.

 
Page 3 of 8

--------------------------------------------------------------------------------

 


2.6           Non-Solicitation.  The Consultant covenants and agrees not to (and
not to cause or direct any Person to) hire or solicit for employment any
employee of Acura or any of its subsidiaries or affiliates.  The prohibitions of
this Section 2.6 shall apply for six (6) months following the termination of
this Agreement.


2.7           Information of other Parties. In performing the Services,
Consultant shall not improperly use or disclose any proprietary information or
trade secrets of, any former or current employer or other person or entity with
which Consultant has an agreement or duty to keep in confidence information
acquired by Consultant.  Consultant shall not bring onto the premises of Acura
any unpublished document or proprietary information belonging to any prior or
current employer, person or entity unless consented to in writing by such
employer, person or entity.  Consultant shall indemnify Acura and hold it
harmless from and against all claims, liabilities, damages and expenses,
including reasonable attorney's fees and costs of suit, arising out of or in
connection with any violation or claimed violation of a third party's rights
resulting in whole or in part from Acura's use of the work product of Consultant
under this Agreement.


3.           Ownership Rights.


(a)           Consultant acknowledges and agrees that Acura will be the
exclusive owner of all deliverables created by Consultant in the performance of
the Services, including, without limitation, all data, information, products,
processes and technology.  Without limiting the foregoing, all copyrightable
material, notes, records, drawings, designs, inventions, improvements,
developments, discoveries and trade secrets conceived, made or discovered by
Consultant, solely or in collaboration with others, during the term of this
Agreement as a result of Consultant's performance of the Services (collectively,
"Inventions") will be the sole property of Acura.  Consultant shall assign (or
cause to be assigned) and does hereby assign fully to Acura all Inventions and
any copyrights, patents, mask work rights or other intellectual property rights
relating thereto.


(b)           Consultant shall assist Acura, or its designee, at Acura's
expense, in every proper way to secure Acura's rights in the Inventions and any
copyrights, patents, mask work rights or other intellectual property rights
relating thereto in any and all countries, including the disclosure to Acura of
all pertinent information and data with respect thereto, the execution of all
applications, specifications, oaths, assignments and all other instruments that
Acura may deem necessary in order to apply for and obtain such rights and in
order to assign and convey to Acura, its successors, assigns and nominees the
sole and exclusive right, title and interest in and to such Inventions, and any
copyrights, patents, mask work rights or other intellectual property rights
relating thereto.  Consultant's obligation to execute or cause to be executed,
when it is in Consultant's power to do so, any such instrument or papers will
continue after the termination of this Agreement.


(c)           If, in the course of performing the Services, Consultant
incorporates into any Invention developed hereunder any invention, improvement,
development, concept, discovery or other proprietary information owned by
Consultant or in which Consultant has an interest, then Consultant hereby grants
to Acura a nonexclusive, royalty-free, perpetual, irrevocable, worldwide license
to make, have made, modify, use and sell such item as part of or in connection
with such Invention.

 
Page 4 of 8

--------------------------------------------------------------------------------

 


(d)           If Acura is unable for any reason to secure Consultant's signature
to apply for or to pursue any application for any United States or foreign
patents or mask work or copyright registrations covering the Inventions assigned
to Acura above, then Consultant hereby irrevocably designates and appoints Acura
and its duly authorized officers and agents as Consultant's agent and attorney
in fact, to act for and in Consultant's behalf and stead to execute and file any
such applications and to do all other lawfully permitted acts to further the
prosecution and issuance of patents, copyright and mask work registrations
thereon with the same legal force and effect as if executed by Consultant.


4.           Conflicting Obligations.


(a)           Consultant hereby represents that he has no agreement or
obligation that conflicts with any of the provisions of this Agreement or that
preclude Consultant from complying fully with the provisions of this
Agreement.  Consultant shall not enter into any such conflicting agreement
during the term of this Agreement.  Nothing in this Agreement shall preclude the
Consultant from providing     consulting services to others where there are no
conflicts with the provisions of this Agreement.  Consultant warrants and
represents that Consultant has never been, is not currently, and during the term
of this Agreement, will not become an individual who has been debarred by the
FDA pursuant to 21 U.S.C. 335(a) or (b) (“Debarred Individual”) from providing
services in any capacity to a person that has an approved or pending drug
product application, or an employer, employee or partner of a Debarred
Individual.


5.           Term and Termination.


(a)           The term (the “Term”) of this Agreement will commence on the
Consulting Commencement Date and will continue until the earlier of (i) the
second (“2nd”) annual anniversary of the date hereof or (ii) the termination of
this Agreement pursuant to Sections 5(b) or 5(c).


(b)           Acura may terminate this Agreement (i) for convenience, upon
ninety (90) days’ prior written notice to Consultant, or (ii) immediately and
without prior notice if Consultant is in breach of any material provision of
this Agreement.


(c)           Consultant may terminate this Agreement for convenience upon
ninety (90) days’ prior written notice to Acura, provided Consultant has
performed at least forty (40) hours of Services hereunder for Acura.


(d)           Upon termination of this Agreement, all rights and duties of the
parties toward each other shall cease except: (i) that Acura shall pay to
Consultant, within 30 days of the effective date of termination, all amounts
owing to Consultant for Services completed and accepted by Acura through the
termination date, and (ii) Section 2 (Protection of Confidential Information),
Section 3 (Ownership Rights),  Section 7 (Independent Contractors and Benefits),
Section 8 (Arbitration), Section 9 (Indemnification) and Section 12 (Other
Provisions) will survive the termination of this Agreement.

 
Page 5 of 8

--------------------------------------------------------------------------------

 


6.           Assignment.


Neither this Agreement nor any right hereunder or interest herein may be
assigned or transferred by Consultant without the prior written consent of
Acura.  Acura may not assign any of its rights or obligations under this
Agreement without the prior written consent of Consultant except in connection
with the sale of all or substantially all of Acura's business, whether by means
of a merger, sale of stock, sale of assets, or otherwise.


7.           Independent Contractors and Benefits.


Consultant will at all times perform the Services as an independent
contractor.  Nothing in this Agreement will in any way be construed to
constitute the Consultant as an agent, employee or representative of
Acura.  Consultant shall report as income all compensation received by
Consultant pursuant to this Agreement and shall pay all self-employment and
other taxes thereon.  Effective on the Consulting Commencement Date, Consultant
will not be entitled to any Acura-sponsored benefits, including, without
limitation, paid vacation, sick leave, medical insurance, and 401(k)
participation.  If Consultant is reclassified by a state or federal agency or
court as an employee of Acura, Consultant will become a reclassified employee
and will receive no benefits except those mandated by state or federal law, even
if by the terms of Acura's benefit plans in effect at the time of such
reclassification Consultant would otherwise be eligible for such benefits.


8.           Arbitration.


(a)           Except as provided in Section 8(c) below, Acura and Consultant
agree that any dispute or controversy arising out of, relating to or in
connection with the interpretation, validity, construction, performance, breach
or termination of this Agreement will be settled by binding arbitration to be
held in New York, New York, in accordance with the Commercial Arbitration Rules
of the American Arbitration Association then in effect.  The arbitrator may
grant injunctions or other equitable relief in such dispute or controversy.  The
decision of the arbitrator will be final, conclusive and binding on the
parties.  Judgment may be entered on the arbitrator's decision in any court of
competent jurisdiction.


(b)           Acura and Consultant shall each pay one-half of the costs and
expenses of such arbitration and each party shall separately pay its counsel
fees and expenses, unless otherwise directed by the arbitrator.


(c)           The parties may apply to any court of competent jurisdiction for a
temporary restraining order, preliminary injunction, or other interim or
conservatory relief, as necessary, without breach of the above agreement to
arbitrate and without abridgment of the powers of the arbitrator.

 
Page 6 of 8

--------------------------------------------------------------------------------

 

(d)           CONSULTANT HAS READ AND UNDERSTANDS SECTION 8, WHICH DISCUSSES
ARBITRATION.  CONSULTANT UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, CONSULTANT
AGREES TO SUBMIT ANY CLAIMS ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH
THIS AGREEMENT, OR THE INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE,
BREACH OR TERMINATION THEREOF, TO BINDING ARBITRATION, EXCEPT AS PROVIDED IN
SECTION 8(c).  THIS ARBITRATION CLAUSE CONSTITUTES A WAIVER OF CONSULTANT'S
RIGHT TO A JURY TRIAL AND RELATES TO THE RESOLUTION OF ALL DISPUTES RELATING TO
THIS AGREEMENT.


9.           Indemnification.


(a)           Consultant shall indemnify and hold harmless Acura and its
directors, officers, and employees from and against any and all expenses,
damages, claims, suits, actions, judgments and costs (including but not limited
to attorneys' fees) arising directly or indirectly from (i) any negligent,
reckless or intentionally wrongful act of Consultant, (ii) a determination by a
court or agency that the Consultant is not an independent contractor, or (iii)
any breach by the Consultant of any of the covenants contained in this
Agreement.


(b)           Except as otherwise provided in Section 9(a), Acura shall
indemnify and hold Consultant harmless from and against any and all expenses,
damages, claims, suits, actions, judgments and costs (including but not limited
to attorneys' fees) arising from Consultant's performance of the
Services.  Acura's obligation to defend and indemnify Consultant is conditioned
upon Consultant (1) giving prompt written notice to Acura of the claim, (2)
allowing Acura to have sole and exclusive control of the defense of the claim
and any settlement negotiations, including the exclusive authority to compromise
any claim and make all strategy decisions regarding all facets of the litigation
or matter, and (3) at Acura's reasonable request and expense, assisting Acura in
such defense.


10.           Notices.


Every notice or other communication required or contemplated by this Agreement
must be in writing and sent by one of the following methods: (1) personal
delivery, in which case delivery will be deemed to occur the day of delivery;
(2) certified or registered mail, postage prepaid, return receipt requested, in
which case delivery will be deemed to occur the day it is officially recorded by
the U.S. Postal Service as delivered to the intended recipient; or (3) next-day
delivery to a U.S. address by recognized overnight delivery service such as
Federal Express, in which case delivery will be deemed to occur upon
receipt.  In each case, a notice or other communication sent to a party must be
directed to the address for that party set forth below, or to another address
designated by that party by written notice:


If to Acura:
If to Garth Boehm, Ph.D.:
   
Acura Pharmaceuticals, Inc.
Garth  Boehm, Ph.D.
616 N. North Court Suite 120
530 Mountain Avenue
Palatine, Illinois 60067
Westfield, NJ  07090
Attention:  President & CEO
 


 
Page 7 of 8

--------------------------------------------------------------------------------

 


11.           Termination of Employment Agreement.


Consultant’s employment and the Employment Agreement are deemed terminated by
Consultant as of the Consulting Commencement Date without Good Reason (as
defined in the Employment Agreement) and Acura agrees that Consultant shall not
be in breach of the Employment Agreement by reason of such termination.  The
provisions hereof (including, without limitation, those of Section 2 hereof) are
in addition to, and not in derogation of, the surviving provisions of the
Employment Agreement.  Acura and Consultant acknowledge that as of the
Consulting Commencement Date Consultant has vested (i) in seven thousand (7,000)
Commencement Date Restricted Stock Units (as defined in the Employment
Agreement) and (ii) Commencement Date Options (as defined in the Employment
Agreement) to purchase twenty-eight thousand (28,000) shares of Acura’s common
stock, par value $.01 per share.  All Commencement Date Restricted Stock Units
and Commencement Date Options not vested as of the Consulting Commencement Date
are forfeited and shall terminate effective as of such date.  Commencement Date
Options which vested prior to the Consulting Commencement Date must be exercised
by Consultant within twelve (12) months of the Consulting Commencement Date,
failing which the Commencement Date Options will terminate.  Consultant
acknowledges that the Commencement Date Restricted Stock Units and Commencement
Date Options are subject to the terms of their respective grant agreements (as
appended to the Employment Agreement) and the underlying plans referenced in
such grant agreements.


12.           Other Provisions


This Agreement is governed by the laws of the State of New York without giving
effect to principles of conflict of laws.  This Agreement is the entire
agreement of the parties and supersedes any prior agreements between them,
whether written or oral, with respect to the subject matter hereof.  No waiver,
alteration, or modification of any of the provisions of this Agreement will be
binding unless in writing and signed by duly authorized representatives of the
parties hereto.  The invalidity or unenforceability of any provision of this
Agreement, or any terms thereof, will not affect the validity of this Agreement
as a whole, which shall at all times during the term of the Agreement remain in
full force and effect.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


ACURA PHARMACEUTICALS,
INC.                                                                                                


By: 
/s/Andrew Reddick 12/10/09
 
By: 
/s/Garth Boehm 12/8/09
 
Andrew Reddick
   
Garth Boehm, Ph.D.
 
President and Chief Executive Officer
   
Consultant


 
Page 8 of 8

--------------------------------------------------------------------------------

 